Name: Commission Regulation (EEC) No 3594/91 of 11 December 1991 on the arrangements applicable to agricultural products subject to reference quantities and originating in the African, Caribbean and Pacific States
 Type: Regulation
 Subject Matter: economic geography;  plant product;  tariff policy;  economic analysis
 Date Published: nan

 Avis juridique important|31991R3594Commission Regulation (EEC) No 3594/91 of 11 December 1991 on the arrangements applicable to agricultural products subject to reference quantities and originating in the African, Caribbean and Pacific States Official Journal L 341 , 12/12/1991 P. 0020 - 0022 Finnish special edition: Chapter 11 Volume 19 P. 0027 Swedish special edition: Chapter 11 Volume 19 P. 0027 COMMISSION REGULATION (EEC) No 3594/91 of 11 December 1991 on the arrangements applicable to agricultural products subject to reference quantities and originating in the African, Caribbean and Pacific StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (1), as amended by Regulation (EEC) No 523/91 (2), and in particular Articles 16 and 27 thereof, Whereas Article 16 of Regulation (EEC) No 715/90 stipulates for certain agricultural products, covered by that Regulation and originating in those countries, the progressive reduction, subject to reference quantities and a community surveillance in a set timetable of the customs duties; Whereas, these duty reductions shall be phased in over the same periods and in accordance with the same timetable as those laid down in the Act of Accession of Spain and Portugal for the same products imported from these countries into the Community as constituted on 31 December 1985; Whereas, Commission Regulation (EEC) No 3593/91 of 11 December 1991 abolishing in two stages certain customs duties applicable in trade between the Community of Ten and Spain and Portugal as a result of the Mediterranean agreements (3) foresees that the residual customs duties applicable to products from Spain and Portugal for which the dismantling of tariffs continues after 1 January 1993 will be eliminated in two equal instalments on 1 January 1992 and 1 January 1993; Whereas the same concession should be granted for the same products originating in ACP-States; Whereas by virtue of Council Regulation (EEC) No 1820/87 of 25 June 1987 concerning the application of Decision No 2/87 of the ACP/EEC Council of Ministers on the advance implementation of the Protocol to the Third ACP-EEC Convention (4) consequent on the Accession of the Kingdom of Spain and the Portuguese Republic to the European Communities, the said reference quantities shall be applied in Spain and Portugal; Whereas, in order to enable the competent authorities within the Commission to establish an annual trade balance sheet for each of the products and, if necessary, to put into application the arrangement provided for in Article 16 (3) of the abovementioned Regulation (EEC) No 715/90, these products are subject to a statistical surveillance in accordance with Council Regulations (EEC) No 2658/87 (5), as last amended by Commission Regulation (EEC) No 3537/91 (6), and (EEC) No 1736/75 (7); Whereas imports of the products in question are charged against the reference quantities at Community level within pre-established timetables, as and when the products are entered with the customs authorities for free circulation; whereas, therefore, it is appropriate to establish reference quantities for those products listed in the Annex; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 1. Imports into the Community of certain products originating in the African, Caribbean and Pacific States shall be subject to reference quantities and to a statistical surveillance. The products referred to in the first subparagraph, their CN codes, the periods of validity and the levels of the reference quantities are set out in the Annex. 2. Quantities shall be charged against the reference quantities as and when products are entered with customs authorities for free circulation and accompanied by a movement certificate. If the movement certificate is submitted a posteriori, the goods shall be charged against the corresponding reference quantity at the moment when the goods are entered for free circulation. The extent to which the reference quantities are used up shall be determined at Community level on the basis of the imports charged against them in the manner defined in the first subparagraph, as communicated to the Statistical Office of the European Communities in application of Regulations (EEC) No 2658/87 and (EEC) No 1736/75. Article 2 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 3 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1991. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 84, 30. 3. 1990, p. 85. (2) OJ No L 58, 5. 3. 1991, p. 1. (3) See page 13 of this Official Journal. (4) OJ No L 172, 30. 6. 1987, p. 1. (5) OJ No L 256, 7. 9. 1987, p. 1. (6) OJ No L 335, 6. 12. 1991, p. 9. (7) OJ No L 183, 14. 7. 1975, p. 3. ANNEX (tonnes) Order No CN code Taric code (1) Description Period Reference quantities 12.0020 ex 0703 10 19 0703 10 19 * 91 0703 10 19 * 92 0703 10 19 * 93 Onions, fresh or chilled 1. 2 - 15. 5. 800 12.0040 ex 0703 20 00 0703 20 00 * 10 0703 20 00 * 20 0703 20 00 * 30 Garlic, fresh or chilled 1. 2 - 31. 5. 500 12.0010 ex 0706 10 00 0706 10 00 * 11 Carrots, fresh or chilled 1. 1 - 31. 3. 800 12.0120 ex 0706 90 90 0706 90 90 * 20 Salad beetrot, fresh or chilled 1. 1 - 31. 12. 100 12.0130 ex 0707 00 11 ex 0707 00 19 0707 00 11 * 11 0707 00 11 * 12 0707 00 11 * 18 0707 00 19 * 10 Cucumbers of a length not exceeding 15 cm 1. 1 - 31. 12. 100 12.0070 0802 31 00 0802 32 00 0802 31 00 * 00 0802 32 00 * 00 Walnuts, in shell or shelled 1. 1 - 31. 12. 700 12.0140 ex 0805 10 21 ex 0805 10 25 ex 0805 10 29 ex 0805 10 31 ex 0805 10 35 ex 0805 10 39 ex 0805 10 70 0805 10 21 * 0805 10 25 * 0805 10 29 * 0805 10 31 * 10 0805 10 35 * 10 0805 10 39 * 10 0805 10 70 * 13 0805 10 70 * 14 0805 10 70 * 92 Oranges, fresh or dried 15. 5 - 30. 9. 25 000 12.0150 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 0805 20 10 * 33 0805 20 10 * 35 0805 20 10 * 38 0805 20 10 * 41 0805 20 10 * 46 0805 20 30 * 33 0805 20 30 * 35 0805 20 30 * 38 0805 20 30 * 41 0805 20 30 * 46 0805 20 50 * 33 0805 20 50 * 35 0805 20 50 * 38 0805 20 50 * 41 0805 20 50 * 46 0805 20 70 * 33 0805 20 70 * 35 0805 20 70 * 38 0805 20 70 * 41 0805 20 70 * 46 0805 20 90 * 11 0805 20 90 * 15 0805 20 90 * 21 0805 20 90 * 25 0805 20 90 * 53 0805 20 90 * 55 0805 20 90 * 58 0805 20 90 * 61 0805 20 90 * 66 Mandarins (including tangerines and satsumas); clementines, wilkings and similar citrus hybrids 15. 5 - 30. 9. 4 000 12.0160 0809 40 90 0809 40 90 * 00 Sloes 1. 1 - 31. 12. 500 (1) The Taric codes shown are those applicable on the date of entry into force of the present Regulation.